Citation Nr: 1230767	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  07-02 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as a result of in-service exposure to herbicides.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to November 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

In May 2009, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) who has since retired from the Board.  In August 2011, the Board remanded this issue.  Unfortunately, for the reason discussed below, another remand to the RO is necessary.  VA will notify the Veteran if further action is required.

REMAND

Regrettably, another remand is necessary.  As noted in the Introduction, the Veteran testified before a VLJ who has since retired from the Board.  A letter was sent to the Veteran in July 2012 notifying him that the VLJ who held the prior hearing in May 2009 was no longer with the Board.  The letter apprised the Veteran of the option to have a new hearing, as the law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  Indeed, a basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2011).  

In a reply received by the Board in August 2012, the Veteran indicated that he did wish to appear at a videoconference hearing before another VLJ.  A remand of the present appeal is therefore necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a VLJ.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

